Election/Restrictions
Applicant’s election without traverse of Group I claim 1-14 in the reply filed on 7 April 2021 is acknowledged.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election  was made without traverse in the reply filed on 7 April 20210.
This application is in condition for allowance except for the presence of claims 15-16 directed to group non-elected without traverse.  Accordingly, claims 15-16 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Pleas CANCEL claims 15 and 16.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1, with particular attention drawn the instant limitations “removing air in said porous filter 
The most relevant prior art is deemed to be:
Lee (US 2018/0033516 A1) discloses forming nanoparticles on nanowires (Abstract) but fails to disclose incorporating the nanowires/nanoparticles into a porous filter via electrodeposition.
Niu (US 2006/0188774 A1) discloses nanowires provided with catalyst (Abstract) forming the nanowires through electrodeposition ([0013]) and electrodepositing the catalyst onto the nanowire ([0058]) in which the nanowires may be removed and then applied to a porous substrate ([0015]) bur fails to disclose electrodepostion into the porous filter with removing air via decompressing the plating bath.
Yang et al (US 2019/0010622 A1) discloses depositing nanoparticles onto nanowires (Abstract/title) via electrodeposition ([0004]) but fails to disclose application into a porous filter via decompressing a plating bath.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795